FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 22, 2008 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Delaware) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 8 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data and preliminary quarterly loan portfolio analysisas of and for the period ended June 30, 2008 attached as Exhibits 99.1 and 99.2, respectively, whichare being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period ended June 30, 2008 (Unconsolidated) 99.2 Preliminary QuarterlyLoan Portfolio Analysis as of and for the period ended June 30, 2008 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated: July 22, 2008 By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1 Monthly Financial Data as of and for the period ended June 30, 2008 4-5 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended June 30, 2008 6-8 3 EXHIBIT First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unaudited, Unconsolidated Financial Highlights (Dollars in thousands) As of, for the month ended June 30, 2008 As of, for the month ended May 31, 2008 As of, for the month ended June 30, 2007 As of, for the 6 months ended June 30, 2008 As of, for the 6 months ended June 30, 2007 Cash and investment securities $ 390,455 $ 384,661 $ 385,942 Total mortgage-backed securities $ 43,233 $ 44,007 $ 50,569 Total assets $ 7,178,136 $ 7,143,428 $ 7,669,286 LOANS: Gross loans receivable $ 6,559,610 $ * 6,589,978 $ * 7,088,986 Loans funded: Single-family loans $ 70,165 $ 87,407 $ 41,033 $ 437,649 $ 351,405 Multi-family loans 53,620 65,125 12,409 303,447 64,492 Commercial & industrial real estate loans 2,750 824 6,500 11,297 12,455 Other loans 7,048 4,695 264 24,562 11,533 Total loans funded $ 133,583 $ 158,051 $ 60,206 $ 776,955 $ 439,885 Loans originated for third parties: - - 6,993 3,861 78,616 Total loans originated: $ 133,583 $ 158,051 $ 67,199 $ 780,816 $ 518,501 Percentage of ARMs originated 10 % 6 % 51 % 10 % 49 % Loan repayments: Single-family loans $ 49,434 $ * 47,060 $ 213,359 $ 362,712 $ 1,283,980 Multi-family & commercial real estate loans 31,845 43,790 70,616 243,173 271,233 Other loans 1,724 1,307 1,786 13,872 23,353 $ 83,003 $ 92,157 $ 285,761 $ 619,757 $ 1,578,566 Loans sold $ - $ - $ 5,214 $ 1,060 $ 341,293 Percentage of adjustable rate loans tothe total portfolio 79.73 % 81.54 % 96.84 % Non-performing assets to total assets ratio 8.20 % 8.03 % 0.85 % Delinquent loans: Non-accrual single-family loans $ 491,693 $ 506,775 $ 53,330 Single-family loans 30 to 59 days delinquent $ 126,286 $ 130,577 $ 27,451 Single-family loans 60 to 89 days delinquent $ 81,410 $ 70,218 $ 7,736 BORROWINGS: Federal Home Loan Bank advances $ 2,199,000 $ 2,095,000 $ 945,000 Reverse repurchase agreements $ 370,000 $ 370,000 $ 900,900 DEPOSITS: Retail deposits $ 3,169,443 $ 3,174,375 $ 3,067,847 Wholesale deposits 691,737 734,942 1,825,921 $ 3,861,181 $ 3,909,317 $ 4,893,768 Net increase (decrease) in deposits $ (48,136 ) $ (48,126 ) $ (4,464 ) $ (307,767 ) $ (1,008,350 ) * Revised. 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended June 30, 2008 As of, for the month ended May 31, 2008 As of, for the month ended June 30, 2007 As of, for the 6 months ended June 30, 2008 As of, for the 6 months ended June 30, 2007 Yield on loans 5.82% 5.85% 8.00% 6.48% 7.99% Yield on investments 5.23% 5.23% 5.32% 5.09% 5.46% Yield on earning assets 5.77% 5.81% 7.85% 6.38% 7.84% Cost of deposits 3.23% 3.39% 4.37% 3.62% 4.46% Cost ofborrowings 3.55% 3.76% 5.37% 4.13% 5.39% Cost of money 3.36% 3.53% 4.67% 3.81% 4.76% Earnings spread 2.41% 2.28% 3.18% 2.57% 3.08% Effective net spread 2.58% 2.45% 3.55% 2.76% 3.49% 5 EXHIBIT 99.2 PRELIMINARY QUARTERLY LOAN PORTFOLIO ANALYSIS Unaudited, Unconsolidated (Dollars in thousands) Summary of Loan Portfolio Balances June 30, 2008 March 31, 2008 December 31, 2007 First trust deeds residential loans: One to four units $ 4,495,508 $ 4,511,357 $ 4,652,876 Five or more units 1,787,336 1,749,468 1,709,815 Residential loans $ 6,282,844 $ 6,260,825 $ 6,362,691 Other real estate loans $ 155,245 $ 163,970 $ 165,453 Non-Real estate loans 121,521 106,324 111,045 Total loans receivable $ 6,559,610 $ 6,531,119 $ 6,639,189 Single family loan portfolio by year of origination Year of Origination June 30, 2008 March 31, 2008 December 31, 2007 2003 and prior $ 346,289 7.7 % $ 374,451 8.3 % $ 395,506 8.5 % 2004 630,690 14.0 % 678,709 15.0 % 725,904 15.6 % 2005 1,748,128 38.9 % 1,947,026 43.2 % 2,106,973 45.3 % 2006 984,204 21.9 % 1,026,595 22.8 % 1,066,660 22.9 % 2007 357,479 8.0 % 364,182 8.1 % 357,833 7.7 % 2008 428,718 9.5 % 120,394 2.6 % - 0.0 % Total single family portfolio $ 4,495,508 100.0 % $ 4,511,357 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by original LTV ratio Original LTV Ratio June 30, 2008 March 31, 2008 December 31, 2007 <65% $ 816,910 18.2 % $ 780,105 17.3 % $ 817,580 17.6 % 65 - 70% 512,392 11.4 % 494,561 11.0 % 505,320 10.9 % 70 - 75% 608,860 13.5 % 593,323 13.2 % 593,386 12.8 % 75 - 80% 2,236,273 49.7 % 2,272,612 50.4 % 2,348,772 50.5 % 80 - 85% 63,043 1.4 % 69,162 1.5 % 73,564 1.6 % 85 - 90% 210,132 4.7 % 247,644 5.5 % 262,719 5.6 % >90% 47,898 1.1 % 53,950 1.1 % 51,535 1.0 % Total single family portfolio $ 4,495,508 100.0 % $ 4,511,357 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by estimated current LTV ratio Estimated Current LTV -Price Adjusted (1) Loan Balance % of Portfolio Average Current LTV Ratio <70% $ 1,358,048 30.2 % 52.5 % >70% <80% 1,098,438 24.4 % 75.4 % >80% <90% 1,119,945 24.9 % 85.2 % >90% <100% 721,565 16.1 % 94.0 % >100% <110% 131,333 2.9 % 103.0 % >110% 7,491 0.2 % 114.5 % Not in MSAs 58,688 1.3 % N/A Total single family portfolio $ 4,495,508 100.0 % 74.8 % (1)The current estimated loan to value ratio is based on OFHEO March 2008 data. The OFHEO housing price index provides a broad measure of the housing price movements by Metropolitan Statistical Area (MSA). In evaluating the potential for loan losses within the bank’s portfolio, the Bank considers both the fact that OFHEO data cannot reflect price movements for the most recent three months, and that individual areas within an MSA will perform worse than the average for the larger area. The Bank therefore also looks at sales data that is available by zip code, as well as the Bank’s experience with marketing foreclosed properties in estimating the loan loss reserve that is required.” 6 Single family loan portfolio by borrower documentation type Borrower documentation type June 30, 2008 March 31, 2008 December 31, 2007 Verified Income/Verified Assets $ 1,460,340 32.5 % $ 1,214,599 26.9 % $ 1,135,358 24.4 % Stated Income/Verified Assets 1,274,404 28.3 % 1,383,098 30.7 % 1,468,686 31.6 % Stated Income/Stated Assets 1,314,829 29.2 % 1,420,761 31.5 % 1,506,627 32.4 % No Income/No Assets 445,935 10.0 % 492,899 10.9 % 542,205 11.6 % Total single family portfolio $ 4,495,508 100.0 % $ 4,511,357 100.0 % $ 4,652,876 100.0 % Single family loan portfolio by geographic distribution Region June 30, 2008 March 31, 2008 December 31, 2007 Los AngelesCounty $ 1,185,376 26.4 % $ 1,132,580 25.1 % $ 1,148,942 24.7 % San Francisco Bay Area 756,335 16.8 % 751,595 16.7 % 775,303 16.7 % Central California Coast 584,317 13.0 % 568,613 12.6 % 592,547 12.7 % San Diego Area 501,929 11.2 % 536,423 11.9 % 558,452 12.0 % Orange County 444,080 9.9 % 429,423 9.5 % 428,667 9.2 % San Bernardino/Riverside Counties 336,630 7.5 % 357,999 7.9 % 374,303 8.0 % San Joaquin Valley 259,053 5.8 % 283,412 6.3 % 298,788 6.4 % Sacramento Valley 242,384 5.4 % 259,249 5.7 % 275,313 5.9 % Other 185,404 4.0 % 192,063 4.3 % 200,561 4.4 % Total single family portfolio $ 4,495,508 100.0 % $ 4,511,357 100.0 % $ 4,652,876 100.0 % Delinquent and nonaccrual loans by year of origination Year of Origination 30-89 Days Delinquent Non-accrual Total 2003 and prior $ 5,153 2.5 % $ 15,754 3.2 % $ 20,907 3.1 % 2004 31,861 15.3 % 46,112 9.4 % 77,973 11.1 % 2005 106,993 51.5 % 342,647 69.7 % 449,640 64.3 % 2006 58,489 28.2 % 82,985 16.9 % 141,475 20.2 % 2007 5,200 2.5 % 4,195 0.8 % 9,394 1.3 % 2008 - 0.0 % - 0.0 % - 0.0 % Total single family defaults $ 207,696 100.0 % $ 491,693 100.0 % $ 699,389 100.0 % Delinquent and nonaccrual loans by geographic distribution Region Delinquent Balance % of Total Delinquent Delinquent % of regional portfolio San Francisco Bay Area $ 135,457 19.4 % 17.9 % San Diego Area 107,657 15.4 % 21.4 % Central California Coast 93,586 13.4 % 16.0 % Los AngelesCounty 81,800 11.7 % 6.9 % San Joaquin Valley 77,657 11.1 % 30.0 % San Bernardino/Riverside 58,650 8.4 % 17.4 % Sacramento Valley 59,181 8.5 % 24.4 % Orange County 50,234 7.2 % 11.3 % Other 35,167 4.9 % 19.0 % Total single family defaults $ 699,389 100.0 % 15.6 % Delinquent and nonaccrual loans by borrower documentation type Borrower documentation type Delinquent Balance % of Total Delinquent Delinquent % of documentation type Verified Income/Verified Assets $ 92,891 13.3 % 6.4 % Stated Income/Verified Assets 244,591 35.0 % 19.2 % Stated Income/Stated Assets 273,783 39.1 % 20.8 % No Income/No Assets 88,124 12.6 % 19.8 % Total single family defaults $ 699,389 100.0 % 15.6 % 7 Delinquent and nonaccrual loans by estimated current loan to value ratio Estimated Current LTV -Price Adjusted (1) Loan Balance % of Total Delinquent Average Estimated Current LTV Ratio <70% $ 65,665 9.4 % 57.8 % >70% <80% 146,424 20.9 % 75.4 % >80% <90% 218,958 31.3 % 85.5 % >90% <100% 209,036 29.9 % 94.2 % >100% <110% 50,521 7.2 % 102.9 % >110% <120% 2,855 0.4 % 113.9 % Not in MSAs 5,930 0.9 % N/A Total single family defaults $ 699,389 100.0 % 84.8 % (1)The current estimated loan to value ratio is based on OFHEO March 2008 data. Forecast of single family loan portfolio payment recast Recast quarter (2) Recast Balance Number of Loans 3rd quarter 2008 $ 122,690 277 4th quarter 2008 140,282 317 Remaining 2008 $ 262,972 594 1st quarter 2009 $ 130,295 287 2nd quarter 2009 108,620 244 3rd quarter 2009 161,543 374 4th quarter 2009 235,498 517 Total 2009 $ 635,956 1,422 2010 $ 841,055 1,881 2011 479,061 983 Thereafter 145,667 278 Grand total $ 2,364,711 5,158 (1)Period in which currently performing borrowers are estimated to reach their maximum negative amortization, and be required to make a fully amortizing payment, assuming all borrowers make the minimum payment, and no loans are prepaid prior to their reset date.Does not include loans that have already reached their payment recast or loans that by their terms do not allow for negative amortization. Real estate owned activity Real Estate Owned Balance Number of Properties Beginning balance (as of 3/31/2008) $ 45,547 164 Acquired REOs 87,423 360 Sold REOs (36,300 ) (144 ) Ending REO Balance (as of 6/30/2008) $ 96,670 380 Properties in Escrow $ 28,366 128 Loss Mitigation Activity Loan modifications 2008 year-to-date Loan Balance Number of Loans Loan terms modified to: Five Year Fixed Interest Only $ 188,261,322 383 Five Year Fixed Amortizing 39,509,678 84 Five Year Adjustable Interest Only 61,329,026 123 Adjustable Rate Amortizing 46,809,780 96 Modified Negam Cap 1,469,851 3 Other 7,999,375 16 Grand total (1) $ 345,379,032 705 (1) Of these modified loans, 678 loans for $332 million were considered to be troubled debt restructurings, based on the Bank's underwriting of the the borrower and the property at the date of the modification. 8
